DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13-14, 21-22 and 43 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by NPL (3GPP TSG-RAN WG1 #89, R1-1707781, May 15th-19th 2017 “Discussion on wake-up signal for power consumption reduction for feNB-loT”)
RE claims 1, 13, 21 and 43, NPL discloses transmitting a subsequence in a predetermined subsequence set, wherein the predetermined subsequence set comprises at least one subsequence, each of the at least one subsequence is configured to indicate that at least two terminals are in a target state, and the target (section 2.1 discloses a design proposal for a wake up signal to be transmitted from a base station to one or more UEs. A set of K-length ZC sequences can be dynamically configured and semi-statically allocated such that each UE is allocated a unique sequence or a sequence can be allocated to a group of UEs. The sequence is then used to signal a wake up state.)
RE claims 2, 14 and 22, NPL discloses the terminal state indicating method according to claim 1, the terminal state determining method according to claim 13 and base station according to claim 21 as set forth above. Note that NPL further discloses obtaining, in an implicit manner or in an explicit manner, the configuration information corresponding to the target subsequence set of the terminal indicated by the base station, wherein the configuration information includes an index of each subsequence in the target subsequence set, a relationship between the subsequence and the target state, time-domain resource information of the subsequence and frequency-domain resource information of the subsequence (section 2.1 discloses a design proposal for a wake up signal to be transmitted from a base station to one or more UEs. A set of K-length ZC sequences can be dynamically configured and semi-statically allocated such that each UE is allocated a unique sequence or a sequence can be allocated to a group of UEs. The sequence is then used to signal a wake up state. The sequences are discloses as being signaled explicitly to UEs as a semi-statically configured sequence index).
RE claim 3, NPL discloses the terminal state indicating method according to claim 2. Note that NPL further discloses wherein the relationship between the (section 2.1 discloses a design proposal for a wake up signal to be transmitted from a base station to one or more UEs. A set of K-length ZC sequences can be dynamically configured and semi-statically allocated such that each UE is allocated a unique sequence or a sequence can be allocated to a group of UEs. The sequence is then used to signal a wake up state.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Zhang et al. (US 2009/0147865, Zhang hereafter).
RE claim 4, NPL discloses the terminal state indicating method according to claim 2 as set forth above. NPL does not explicitly disclose wherein the indicating, to each terminal of the at least two terminals, the configuration information corresponding to the target subsequence set in the explicit manner comprises: indicating, to each terminal of the at least two terminals, the configuration information corresponding to the target subsequence set through a predetermined message, wherein the predetermined message comprises at least one of: system information, a radio resource control RRC signaling, a media access control layer control signaling, an L1 control signal, or an L2 control signal, and the predetermined message is transmitted to each terminal in a broadcast, multicast, or unicast manner.
However, Zhang teaches wherein the indicating, to each terminal of the at least two terminals, the configuration information corresponding to the target subsequence set in the explicit manner comprises: indicating, to each terminal of the at least two terminals, the configuration information corresponding to the target subsequence set through a predetermined message, wherein the predetermined message comprises at least one of: system information, a radio resource control RRC signaling, a media access control layer control signaling, an L1 control signal, or an L2 control signal, and the predetermined message is transmitted to each terminal in a broadcast, multicast, or unicast manner (Paragraphs 5 teaches broadcasting cell specific information semi-statically using RRC messages.)

Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 15 and 23, NPL discloses the terminal state determining method according to claim 14 and base station according to claim 22 as set forth above. NPL does not explicitly disclose wherein the obtaining, in the explicit manner, the configuration information corresponding to the target subsequence set of the terminal indicated by the base station comprises: obtaining, through a predetermined message transmitted by the base station, the configuration information corresponding to the target subsequence set of the terminal indicated by the base station; wherein the predetermined message comprises at least one of: a system information, a radio resource control RRC signaling, a media access control layer control signaling, a Layer 1 (L1) control signal, or a Layer 2 (L2) control signal, and the predetermined message is transmitted by the base station in a broadcast, multicast, or unicast manner-, or wherein the obtaining, in the implicit manner, the configuration information corresponding to the 
However, Zhang teaches wherein the indicating, to each terminal of the at least two terminals, the configuration information corresponding to the target subsequence set in the explicit manner comprises: indicating, to each terminal of the at least two terminals, the configuration information corresponding to the target subsequence set through a predetermined message, wherein the predetermined message comprises at least one of: system information, a radio resource control RRC signaling, a media access control layer control signaling, an L1 control signal, or an L2 control signal, and the predetermined message is transmitted to each terminal in a broadcast, multicast, or unicast manner (Paragraphs 5 teaches broadcasting cell specific information semi-statically using RRC messages.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of NPL with the teachings of Zhang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. NPL discloses signaling of the sequence information to UEs but is silent on the method. Zhang teaches known methods of signaling the same type of information to UEs
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Allowable Subject Matter
Claims 5-6, 8, 10, 17-18, 20, 26 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claim 5, prior arts do not disclose, teach or suggest indicating a relationship between the configuration information and a terminal identifier to each terminal of the at least two terminals based on an agreement of a technical specification; or indicating the configuration information to each terminal of the at least two terminals based on an agreement of a technical specification.
RE claims 6 and 26, prior arts do not disclose, teach or suggest wherein a time-domain resource and/or a frequency-domain resource of a first subsequence in the predetermined subsequence set is different from a time-domain resource and/or a frequency-domain resource of a second subsequence in the predetermined subsequence set, the first subsequence is configured to indicate that at least two terminals within a coverage of a first cell are in the target state, the second subsequence is configured to indicate that at least two terminals within a coverage of a second cell are in the target state, and the first cell and the second cell are different cells-; or wherein a time-frequency resource of a third subsequence in the predetermined subsequence set is blank in a fourth cell, and a time-frequency resource of a fourth subsequence in the predetermined subsequence set is blank in a third cell, the third subsequence is configured to indicate that at least two terminals within a coverage of the third cell are in the target state, the fourth subsequence is configured to indicate that at least two terminals within a coverage of the fourth cell are in the target state, and the third cell and the fourth cell are neighboring cells.
RE claims 8 and 29, prior arts do not disclose, teach or suggest wherein a downlink transmission power corresponding to a time-frequency resource of the subsequence is higher than a downlink transmission power corresponding to a predetermined resource, and the predetermined resource and the subsequence occupy a same time-domain resource and different frequency-domain resources; or wherein M subsequences in the predetermined subsequence set are configured to indicate that N terminals are respectively in a wake-up state or in a sleep state, M is less than or equal to 2N, and M and N are positive integers.
RE claim 10, prior arts do not disclose, teach or suggest wherein at least one subsequence in the predetermined subsequence set is a root sequence of a predetermined sequence, or is obtained from a predetermined sequence subjected to different cyclic shifts; or wherein at least two subsequences in the predetermined subsequence set are obtained from one subsequence subjected to different phase 
RE claims 17 and 18, prior arts do not disclose, teach or suggest wherein the detecting whether the target subsequence matching the currently received subsequence exists in the target subsequence set corresponding to the configuration information indicated by the base station comprises: performing a predetermined matching operation between subsequences in the target subsequence set and the currently received subsequence; and detecting whether the target subsequence matching the currently received subsequence exists in the target subsequence set according to a relationship between a processing result of the predetermined matching operation and a predetermined threshold.
RE claim 20, prior arts do not disclose, teach or suggest performing a synchronization and/or a cell measurement according to the target subsequence, in a case that the target subsequence matching the currently received subsequence exists in the target subsequence set.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/Primary Examiner, Art Unit 2461